Fish, J.
1. When a motion for a new trial makes no complaint of a verdict, except that it is contrary to law and the evidence, and in the argument here no point is made or question raised as to the amount of the verdict, but the only contention of the plaintiff in error is that the evidence was not sufficient to show that the defendant was liable for any sum; in other words, when the controversy here is solely as to liability and not as to amount, this court will not, if the evidence in the record warranted a finding that the defendants were liable, order a new trial.
2. The evidence upon the question of the defendants’ liability, although somewhat conflicting, warranted a finding that they were liable.

Judgment affirmed.


All the Justices concurring.

Barrow & Osborne, for plaintiffs in error.
Saussy & Saussy, contra.